Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-3, 5-13, 15- 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gendler (US Patent Application Publication 2017/0364132; cited in IDS).

For claim 1, Gendler et al teach the following limitations: A method of regulating the power usage of an integrated circuit (IC) die (multi-core processor 110 is the IC die; [0013] mentions about throttle – power usage regulation) comprising: measuring, by a voltage regulator (298 shown in Fig 2 is the voltage regulator), a current load (current sensors 112 measure current utilization of the cores [0020]; current sensors 112 can be located in voltage regulator circuitry 298 [0025]); determining, by the voltage regulator, that the current load satisfies a threshold level indicating an over current condition ([0026] voltage regulators indicate that measured current crosses threshold or not; [0023] measured current exceeds the threshold; thus the regulator determines whether current load satisfies threshold level indicating overcurrent); providing, by the voltage regulator, a signal indicating the over current condition to the IC (223 in Fig 2 is the signal provided from regulator to IC indicating overcurrent; [0026]); limiting, in response to the received signal, a processing rate of the IC die according to a throttling mask ([0027] PMA throttles the cores according to a throttling mask – that is degree of throttling and period), the throttling masking limiting the rate of data to be processed by one or more processors in the IC die (operating frequency of the core is reduced; [0027]; reducing operating frequency of the cores limits the data rate processing).

For claim 2, 223 in Fig 2 is the dedicated line for indicating overcurrent condition ([0026]).

For claim 3, Fig 2 shows that 223 is sent to PMA 211. PMA works in a sequence as shown in Fig 3 and Fig 4. Therefore PMA is a sequencer. 

For claim 5, PMA generates the throttle mask and PMA is the chip manager ([0027]). 

For claim 6, throttling is based on over current ([0027]). 

For claim 7, operating frequency of the core is reduced; [0027] and reducing operating frequency of the cores limits the data rate processing. The throttle is based on overcurrent and performed by PMA ([0027]). 

For claim 8, current sensors 112 measure the core currents ([0020]. The cores are on the IC (Fig 1). Thus voltage regulator measures the current load at the IC. 

For claim 9, [0026] mentions that when measured current returns to throttling threshold is determined. [0034]-[0035] mention about throttle release request when current is not over current. Therefore, voltage regulator measures whether the current load is limited. 

For claim 10, [0026], [0034]-[0035] mention about signal 305 indicating that current is within threshold. 
 
For claim 11, Gendler et al teach the following limitations: A system comprising: an integrated circuit die (IC) (multi-core processor 110 is the IC die; [0013] mentions about throttle – power usage regulation); and a voltage regulator connected to the IC via a sense line (Fig 2; 298 is the voltage regulator; [0025] mentions that sensors 112 are located in regulator; thus a sense line is used between IC and regulator), the voltage regulator configured to: measure a current load over the sense line  (current sensors 112 measure current utilization of the cores [0020]; current sensors 112 can be located in voltage regulator circuitry 298 [0025]); determine if the current load satisfies a threshold level indicating an over current condition ([0026] voltage regulators indicate that measured current crosses threshold or not; [0023] measured current exceeds the threshold; thus the regulator determines whether current load satisfies threshold level indicating overcurrent); and provide a signal indicating an over current condition to the IC upon determining an over current condition  (223 in Fig 2 is the signal provided from regulator to IC indicating overcurrent; [0026]); the IC configured to: limit, responsive to the receiving the signal indicating an over current condition, a processing rate of the IC die according to a throttling mask ([0027] PMA throttles the cores according to a throttling mask – that is degree of throttling and period based on receiving signal 223), the throttling masking limiting the rate of data to be processed by one or more processors in the IC die (operating frequency of the core is reduced; [0027]; reducing operating frequency of the cores limits the data rate processing).

For claim 12, 223 in Fig 2 is the dedicated line for indicating overcurrent condition ([0026]).

For claim 13, Fig 2 shows that 223 is sent to PMA 211. PMA works in a sequence as shown in Fig 3 and Fig 4. Therefore PMA is a sequencer. 

For claim 15, PMA generates the throttle mask and PMA is the chip manager ([0027]). 

For claim 16, throttling is based on over current ([0027]). 

For claim 17, operating frequency of the core is reduced; [0027] and reducing operating frequency of the cores limits the data rate processing. The throttle is based on overcurrent and performed by PMA ([0027]). 

For claim 18, current sensors 112 measure the core currents ([0020]. The cores are on the IC (Fig 1). Thus voltage regulator measures the current load at the IC. 



For claim 20, [0026], [0034]-[0035] mention about signal 305 indicating that current is within threshold. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gendler (US Patent Application Publication 2017/0364132; cited in IDS), and further in view of Nguyen (US Patent 6564332; cited in IDS).

For claim 4, Gendler teaches that the clock frequency is controlled based on the signal ([0027]). However, Gendler did not show the circuitries corresponds to the synchronized. Nguyen teaches a clock synchronizer in Fig 3 that that synchronizes the over current indicating signal with the internal clock of the IC. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Gendler and Nguyen to provide a synchronizer to synchronize the signal with 
 
For claim 14, Gendler teaches that the clock frequency is controlled based on the signal ([0027]). However, Gendler did not show the circuitries corresponds to the synchronized. Nguyen teaches a clock synchronizer in Fig 3 that that synchronizes the over current indicating signal with the internal clock of the IC. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Gendler and Nguyen to provide a synchronizer to synchronize the signal with the internal clock of the processor, since the processor is controlling the frequency to to control the overcurrent condition. The synchronizer can realize the appropriate functionality of the clock operation so that processor can control the overcurrent effectively. 

Conclusion
PTO-892 cites references that are not relied upon for rejection, but provide relevant background on overcurrent protection and throttling on over current scenario.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner 





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186